DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered.  The 112 rejection of the previous office action are withdrawn in view of the amendments, however new issues of indefiniteness are identified below.  Applicant’s arguments in regard to the prior art rejection are not persuasive as the Examiner has presented a showing of a prior art document which forms a substantially similar negative active material which would be presumed to have the claimed properties including the bonds between the elements as required by the amendment.  Applicant has failed to provide arguments or evidence to counter this showing (see MPEP 2112.01 cited below).
MPEP 2112.01    COMPOSITION, PRODUCT, AND APPARATUS CLAIMS [R-07.2015] 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 



Claim Rejections - 35 USC § 112
Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have been amended to require that the active material comprises “organic Li Solution immersion method and heat treated lithium-containing SiOx (0.33<x<2)”.  However, it is unclear how an active material can comprise a method.   For the purpose of examination it is assumed that the active material includes lithium derived from a solution immersion method to be consistent with the specification. 

Claim Rejections - 35 USC § 103
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as obvious over Tabuchi et al. (JP 2005-235589, a machine translation of which is of record).
In regard to claim 1, Tabuchi teaches a negative electrode active material comprising: lithium absorbed into the structure of amorphous SiOx where 0<x<2 by heat treating under with a naphthalene solution catalyst (which overlaps the claimed range - see paragraphs 29-41 of machine translation) which is evaluated by XRD (paragraphs 51-53). As the material of the prior art is formed in substantially the same manner and has the same composition (i.e. includes lithium from an organic solution immersion method), bonds are reasonably presumed to be formed between oxygen, lithium and silicon as required by the 
In regard to claim 3, Tabuchi teach content of the true specific gravity of the silicon particles increased from 1.4 to a range from 1.5 or more to 2.2 or less depending on the amount of lithium absorbed by varying the time in contact and composition of the naphthalene solution (paragraphs 90-91, Tables) which indicates that the amount of absorbed lithium may be up to 7 to 50 weight percent of the silicon particles which overlaps the claimed range (the amount of oxygen may vary in the disproportionate silicon oxide as well).  The Examiner further notes that the percentage of lithium in the anode changes depending on the state of charge of the battery.
In regard to claims 4 and 5, Tabuchi teach the negative electrode active material is in the form of particles with a coating portion covering at least a portion of a particle surface, wherein the coating portion contains carbon (figure 3; paragraph 29, Examples).
 In regard to claims 6 and 7, Tabuchi teach a battery (lithium ion secondary battery) comprising: a positive electrode; a negative electrode; and an electrolyte, wherein the negative electrode has a negative electrode active material layer containing the negative electrode active material according to claim 1 (figure 1, paragraphs 1-5, 64-66, 109). 

Double Patenting
The double patenting rejection of the previous office action (below) is maintained but will be held in abeyance until the discovery of allowable subject matter.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/456,506 (reference application). the instant claims require an ionic bond between the lithium and the active material which is obvious in view of the copending claims requiring a complex to be formed.  The composition of the prior art substantially overlaps the instant claims and the use of naphthalene as a catalyst for forming the material is in claim 6 of the copending claims.  Any other differences can be attributed/obviated by the general state of the art of lithium secondary batteries or the prior art cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamo et al. (US Pub 2018/0198158 newly cited) teaches a similar active material formed by subjecting silicon oxide to a lithium containing naphthalene solution (see abstract, figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723